                 Case 18-11736-BLS            Doc 939       Filed 02/24/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

    In re:                                             )     Chapter 7
                                                       )
    HERITAGE HOME GROUP, LLC, et al.,1                 )     Case No. 18-11736 (BLS)
                                                       )
                                                       )     (Jointly Administered)
                       Debtors.                        )     Re Docket No. 933



        ORDER GRANTING FIRST INTERIM APPLICATION (NON-CONTINGENT)
                  FOR COMPENSATION AND REIMBURSEMENT
            OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
                AS COUNSEL TO THE CHAPTER 7 TRUSTEE, FOR
         THE PERIOD FROM MARCH 15, 2019 THROUGH DECEMBER 31, 2020

                 Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), as counsel for the Chapter 7

Trustee in the above-captioned case, filed a First Interim Application (Non-Contingent) for

allowance of compensation and reimbursement of expenses for March 15, 2019 through

December 31, 2020 (the “First Interim Application”). The Court has reviewed the First Interim

Application and finds that: (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334; (b) notice of the First Interim Application, and any hearing on the First Interim

Application, was adequate under the circumstances; and (c) all persons with standing have been

afforded the opportunity to be heard on the First Interim Application. Accordingly, it is hereby

                 ORDERED that the First Interim Application is GRANTED, on an interim basis.

Fees in the amount of $302,173.00, and costs in the amount of $16,316.77, are allowed on an

interim basis. The Chapter 7 Trustee in the above case shall pay to PSZ&J the sum of

1
  The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers, are:
Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real
Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters was located at
1925 Eastchester Drive, High Point, North Carolina 27265.


DOCS_DE:232726.2 31270/001
                 Case 18-11736-BLS       Doc 939      Filed 02/24/21    Page 2 of 2




$302,173.00 as compensation and $16,316.77 as reimbursement of expenses, for a total of

$318,489.77 for services rendered and disbursements incurred by PSZ&J for the period March

15, 2019 through December 31, 2020.

                 ORDERED that this Court retains jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




Dated: February 24th, 2021                      BRENDAN L. SHANNON
Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE




DOCS_DE:232726.2 31270/001                        2
